

116 HJ 25 IH: Proposing an amendment to the Constitution of the United States to limit the number of terms a Representative or Senator may serve.
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 25IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Byrne (for himself and Mr. Barr) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to limit the number of terms a
			 Representative or Senator may serve.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.No person who has been a Senator for two terms shall again be eligible for election or appointment to the Senate.
 2.No person who has been a Representative for six terms shall again be eligible for election to the House of Representatives.
 3.For the purposes of this article, any term that began before the date of the ratification of this article shall not be included in determining the number of terms that a person has been a Senator or Representative.
					.
		